The determination of the people that the lands have such natural connection and the people residing thereon have such a community of interest that the whole might properly be subject to village government is presumed to be correct and is not to be lightly set aside. The facts are stated in the majority opinion most strongly against the incorporation. It is our duty to view the facts in that light which will sustain rather than upset the determination of the people. Speaking of the inclusion of the mineral lands as "unlikely to develop for many years, if ever" is mere prophecy for which there is no basis in the record. The people in the affected area have as much right to indulge in forecasting the future of the mining industry as our referee or we have. Their prophecy is as likely to be fulfilled as one by those who are not familiar with local conditions. Characteristic of prophets is their proneness to err. If there is to be any error it ought not to be ours. The fact is that the whole Iron Range country was supposed to be incapable *Page 413 
of development, but that supposition has been refuted by the development of an industry which produces two-thirds of the nation's iron ore. In view of the changes in the industry brought about by world-wide conditions creating unprecedented demands for iron ore and the claims of the mining industry of the near exhaustion of ore now being removed in other areas, it is not unreasonable to believe that 29,000,000 tons of iron ore in such a small and compact area as that involved here might soon be mined.
On the whole, the evidence sustains the view that the entire area is industrialized by present mining industry.
The mining operations carried on in the mines on the land included in the village and other industrial activity in connection with the mines have created conditions which make an incorporated village necessary and desirable. The men living there, except those engaged in some business, are all miners. The fact that some of them have been unemployed because of conditions in the mining industry does not change the fact that the mines attracted the men to that locality and keep them there. The extensive railroad switching and freight transportation operations in connection with the mining industry have resulted in the construction of numerous spur and switching tracks to connect with main-line tracks through the village, all of which have grade crossings. There are no sewers in the village. These are needed. Relator's own witness testified that the village should control drainage for some distance from the platted areas.
Many main highways as well as mere lateral roads converge in and about the village, thus bringing a considerable traffic to the locality.
The fact that some of the land was mining property, so far from preventing the inclusion of it in the village, was a reason for doing so under the circumstances. In State ex rel. Simpson v. Village of Alice, 112 Minn. 330, 334,127 N.W. 1118, 1119, we said:
"The fact that the lands included in this village are suitable for mining purposes might be a reason why it would be proper so to *Page 414 
include them; for lands of that class may, and usually do, derive a benefit in many ways from being included within the limits of a municipality, such as the benefit of police protection, water, lights, and sewage."
While our decisions have been reviewed in the majority opinion and the instant case has been distinguished from those sustaining similar incorporations, the distinctions rest upon accidental reasons which are not controlling. The incorporation in the instant case should be sustained upon the authority of State ex rel. Simpson v. Village of Alice, 112 Minn. 330,127 N.W. 1118, supra; State ex rel. Smith v. Village of Gilbert,127 Minn. 452, 149 N.W. 951; State ex rel. Hilton v. Village of Kinney, 146 Minn. 311, 178 N.W. 815.
MR. CHIEF JUSTICE GALLAGHER took no part in the consideration or decision of this case.